DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zika et al. PG. Pub. No.: US 2018/0087579 A1 discloses the connecting unit 14 (i.e. parts 16, 18, 19) is provided to transmit torque to the component 12 when the first component 10 is rotated about its longitudinal axis. For this purpose the connecting unit 14 (i.e. parts 16, 18, 19) connects the second component 12 to the first component 10 in an interference-fit manner with respect to the circumferential direction of the first and second components 10, 12. Preferably, each of the four parts 16, 18, 19 is disposed (sits, engages, fits) in a respective groove 20 of the first component 10 and also in a respective groove 22 of the second component 12. Each of the grooves 20 has a longitudinal direction that extends parallel to the longitudinal (axial) direction of the first component 10, e.g., the rotational axis of the first component 10. Similarly, the respective longitudinal (axial) directions of the grooves 22 all extend parallel to the longitudinal direction (e.g., rotational axis) of the first component 10. Therefore, when the first component 10 undergoes an accelerated rotational movement, groove boundaries (edges, walls, rims, etc.) of the grooves 20 exert forces on the four parts 16, 18, 19. This causes the parts 16, 18, 19 to exert forces on the boundaries (edges, walls, rims, etc.) of the grooves 22, thereby causing the second component 12 to accelerate (rotate) , however is silent on  a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other.
Tashiro et al. PG. Pub. No.: US 2009/0156318 A1 discloses a shaft coupling of the type which can transmit power between two parallel shafts through rolling elements disposed at intersecting portions of guide grooves that intersect each other at a right angle which can always stably transmit power. Guide grooves 5 and 6 are formed in opposed surfaces of two plates 1 and 2 such that each adjacent pair of guide grooves formed in each of the plates extend in a direction that forms an angle of 45 degrees with a reference line X connecting the midpoint between their respective intersecting portions and the center of the plates. Elongated holes 7 are formed in the retainer 4 so that each elongated hole extends along a straight line connecting the two adjacent intersecting portions between the two adjacent pairs of opposed guide grooves. Each elongated hole 7 and two pairs of opposed guide grooves 5 and 6 form a pair of rolling element guide mechanisms. This pair of rolling element guide mechanisms have mutually different positional relationships with the rotational direction of the retainer. This prevents the retainer 4 from rotating relative to the plates 1 and 2 when power is transmitted between the plates 1 and 2, thereby stabilizing transmission of power, however is silent on  a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other.
Rennerfelt US PATENT No.: 4,994,005 discloses a translation element, a so-called driving dog or transmitter, for translating the rotation of the center of gravity of an excentrically mounted excentric gear wheel (9) to a first shaft (14) when said wheel simultaneously executes a planetary movement about a second shaft. A rigid body (10,25) which is pivotably mounted about first pins (11, 12) has axially directed, tooth-like projections (26, 27) fitting with negligible play into two radially counter-directed apertures (22, 23) in said wheel (9) for permittinhg said projections to execute a radial reciprocally gliding motion in the apertures, simultaneously as they execute a rolling motion in said apertures, while the rigid body pivots about the first pins. A sleeve (245) is used to translate the rotation of a first shaft to a second shaft, said shafts not needing to be coaxial, parallel or needing to have a constant mutual, axial spacing, said sleeve co-acting with pins and projections which are in force-transmitting communication with each other and are arranged on the sleeve and on either of the shafts, however is silent on  a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other.
Swain US PATENT No.: US 4,125,031 discloses a coupler for joining two eccentrically rotating members for simultaneous rotation about their respective axes at the same angular velocity without angular phase shift. The invention is particularly useful for coupling the rotor and cam ring in certain types of positive fluid displacing devices. The coupling includes a double crank member with a central portion extending along a first axis and two end portions extending from each end of the central portion along a second axis parallel to the first. The central portion is received in a bore in the inner member and the end portions are received in opposing mutually parallel slots in the outer member, however is silent on  a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other.
Iizuka US PATENT No.: US 6,206,665 B1 discloses a movable race 25 fixed to a movable scroll 20 which revolves with respect to a fixed scroll and a fixed race 24 opposing the movable race are respectively provided with pluralities of annular ball rolling grooves 24c and 25c extending along the revolutionary locus of the movable scroll and a plurality of balls 26 are held sandwiched between the plurality of ball rolling , however is silent on  a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other.
Hidden et al. US PATENT No.: 4,259,043 discloses a thrust bearing/coupling component for use in scroll-type apparatus which may be a compressor, expander, fluid pump or vacuum pump. The resulting apparatus is particularly suited for use as auxiliary equipment in automotive power systems. The component of this invention comprises rotating or oscillating load carrying members, preferably ball bearings, confined within facing indentations cut in the orbiting scroll member end plate surface and an associated surface in a member stationary with respect to the orbiting scroll member. , however is silent on  a plurality of rolling elements disposed in the plurality of accommodation spaces, each of the plurality of rolling elements configured to roll along each of the plurality of outer peripheral cam surfaces and each of the plurality of inner peripheral cam surfaces, the plurality of rolling elements configured to move either the first member or the second member in such a direction as to cause a center of the inner peripheral surface of the first member and a center of the outer peripheral surface of the second member to be matched with each other when the first member and the second member are rotated relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852